I am unable to agree with the holding of the majority that the Court of Appeals erred in sustaining the ruling of the trial court in not receiving in evidence the alleged declaration of the deceased made to Dr. Moore between twelve and one o'clock on Saturday morning at the hospital, "That the deceased asked Dr. Cole if they put Amos Cotney in jail and he told him, he didn't know. Then deceased said, 'Well, I hope they don't, he is one of the best friends I ever had and I am sure this was an accident.' "
It clearly appears that the offer of this declaration was preceded by an effort on the part of the defendant to lay a predicate that at the time said declaration was made the deceased was laboring under a sense of impending death; and that said declaration was offered as a dying declaration. This presented to the trial court a question of *Page 4 
fact as to whether or not the evidence offered by the defendant for the predicate sustained such conclusion. The trial court ruled that it did not, and this conclusion was reaffirmed as a matter of fact by the Court of Appeals. The holding of the majority upsets the well-established and long-settled rule that this court will not review the Court of Appeals on a finding of fact nor the application of the law to the fact. Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
In the absence of the predicate the statement of deceased was hearsay (Spicer v. State, 188 Ala. 9, 65 So. 972), and is not within the influence of the exception to the hearsay rule laid down in Shell v. State, 88 Ala. 14, 7 So. 40; Gregory v. State,140 Ala. 16, 37 So. 259, and other cases, which permit the introduction of contradictory statements made by the deceased (though not made under a sense of impending death), to impeach a dying declaration previously offered in evidence by the state.
The evidence of Mrs. Adams, the wife of deceased, going to show that immediately after defendant shot deceased and "was standing up over him and Buster (the deceased) looked up at him and said, 'don't shoot me again, Amos, you have already killed me,' " was not offered or received as a dying declaration, but as a "verbal fact," part of the transaction or rencounter in which the deceased was shot by the defendant, directly relating to and in some degree illustrating and explaining the occurrences in question, and was of the res gestae of that rencounter. 20 Amer.Juris. 557, § 664, a text founded on our decisions. All subsequent statements narrative of the past occurrence are hearsay and not admissible. 20 Amer.Juris. 564, § 670. See Alabama cases cited. The subsequent declaration by the deceased was not the statement of the fact, but a mere conclusion of the declarer, the deceased, that he was "sure this was an accident," a conclusion which it was the province of the jury to determine, in the light of the whole evidence. Colvin v. State, 247 Ala.Sup. 55, 22 So.2d 548; Brandon v. Progress Distilling Co., 167 Ala. 365, 52 So. 640.
Therefore, I respectfully dissent.
GARDNER, C. J., concurs.